Citation Nr: 1119575	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, claimed as secondary to service-connected back disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active military service and is credible in his testimony about the circumstance of his service and his hearing loss symptoms.

2.  The current hearing loss disability is attributed to active duty service.

3.  The Veteran is service-connected for a back disability.

4.  The Veteran has been diagnosed with radicular symptoms, related to his back disability, in the left and right lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  The criteria for entitlement to service connection for bilateral lower extremity radiculopathies, on a secondary basis to the service-connected back disability, are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).




Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  As such, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran seeks service connection for a hearing disability claimed as the result of in-service noise exposure and for bilateral lower extremity radiculopathies claimed as secondary to a service-connected back disability.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that there is an approximate balance  and, as such, the claims will be granted.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Here, the Veteran's active duty service treatment records are not associated with the claims file.  A Personnel Information Exchange System (PIES) request dated October 2005 reflects that all available service treatment records have been associated with the Veteran's record, but only treatment records from his reserve duty were available.  When there is loss of service treatment records, VA has a heightened duty to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet.App. 215 (2005); affirmed 455 F.3d 1346 (2006); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran contends that he experiences current hearing loss as the result of in-service exposure to gunfire and noises resulting from a collision between two (2) vessels.  Specifically, he reports working aboard a destroyer, the USS Frank E. Evans, as a gunfire control technician and being exposed, without hearing protection, to the sounds of thousands of rounds being fired.  He also reports hearing loud noises, resulting in temporary hearing loss, during a collision between the USS Evans and Australian aircraft carrier HMAS Melbourne.  His DD-214 verifies his assignment as an ordnance technician and service personnel records verify his presence on the USS Evans at the time of the accident.

The Veteran submitted a copy of a May 1969 letter sent by the Captain of the USS Evans to family members of crewmembers.  The letter states that the ship served as a Naval gunfire support ship, and the crew "worked hard, either shooting or loading ammunition, almost continuously."

Although the Veteran's active duty service treatment records are not associated with the claims file, treatment records from his period of reserve service reflect that his hearing was tested as normal using a 'whispered voice' test in May 1974, April 1975, and April 1977.  The Veteran did not report experiencing hearing loss on accompanying self reports of medical history.

In December 2005, the Veteran was afforded a VA audiological examination for a claim for service connection for tinnitus.  The examination report reflects the examiner's review of the Veteran's claimed in-service noise exposure, without ear protection, and some post-service on-the-job noise exposure, with ear protection.  He was diagnosed with gradual onset of bilateral hearing loss and, although the examiner did not opine as to the etiology of hearing loss, the examination report reflects an opinion that tinnitus was likely the result of his in-service noise exposure.

R.B. wrote a December 2006 letter to VA stating that he served with the Veteran aboard the USS Evans.  He reported that while the USS Evans was off the coast of Vietnam, the crew fired five (5) inch guns without hearing protection.

The Veteran's sister submitted a September 2007 statement that, after her brother returned from active duty service, "you would have to speak louder or constantly repeat what you said to him."  His cousin also submitted a September 2007 statement that observed differences in the Veteran's hearing after his return from service - noting that after service, "if you spoke when he wasn't directly in front of you, he didn't always realize you were talking."

In January 2007, a fellow service-member, G.L., wrote to VA and described the volume of the gunfire experienced aboard the USS Evans.  He stated that no hearing protection was provided and that he worked in the "gun director" with the Veteran, was exposed to loud noises from the guns, and subsequently experienced hearing loss.

In November 2007, the Veteran was afforded another VA audiological examination which also resulted in a diagnosis of hearing loss.  However, as the Veteran reported both in-service and post-service noise exposure, the examiner opined that it was not possible to delineate the etiology of hearing loss; the examiner did not that disability could have begun in service.

The Veteran's ex-wife wrote a February 2008 letter to VA stating that she married the Veteran in 1964, prior to his entrance into service.  She stated that she did not observe that he had any hearing problems until after he was discharged from active duty.

A February 2008 letter from S.K., a fellow service member of the Veteran from the USS Evans, noted that the noises from guns aboard the ship was "unbearable" and that they were unable to shield themselves from the noise.  S.K. also noted that, on occasion, they wore "sound-powered phones" and someone used a microphone to amply the volume of guns firing "thinking they were funny."

A May 2008 VA audiological examination report again reflects a diagnosis of bilateral sensorineural hearing loss.  No opinion was provided as to the etiology of hearing loss, but the examiner stated that, because no active duty service records were available and the Veteran reported in-service and post-service noise exposure, "it is not possible to determine the etiology of the tinnitus without resort to mere speculation."

A June 2009 VA treatment note indicates that the Veteran received audiological testing for complaints of hearing loss and that hearing aids were prescribed.  A December 2009 VA treatment note reflects that the Veteran was fitted for hearing aids for his diagnosed bilateral sensorineural hearing loss.

In November 2009, the Veteran and his current wife testified at a hearing before a Decision Review Officer.  His wife noted that he had displayed signs of hearing loss for at least 15 years.

In a February 2010 rating decision, the Veteran was awarded service connection for tinnitus on the basis of his in-service noise exposure.  He testified before the below-signed Veterans Law Judge in June 2010 regarding his claim for service connection for hearing loss.  During the hearing, he reported serving aboard the USS Evans and being exposed to loud noises from guns as well as extreme noises during that ship's collision with the HMAS Melbourne.  The Veteran stated that he was not provided with hearing protection while working aboard the USS Evans and, for a few days following the collision, lost his ability to hear.  He reported that he reported for treatment of hearing loss after the collision and, thereafter, his non-commissioned officer ordered him to report to sick bay for hearing checks.  The Veteran also reported that, for many years after service, he ignored his hearing problem, choosing not to have it treated, because he was not very social and learned to read lips.

As noted above, the Veteran's service treatment records are not affiliated with the claims file and, as such, VA has a heightened duty to consider the applicability of the benefit of the doubt and to explain its decision.  Cromer, 19 Vet.App. 215.  The Board observes that the in-service experiences described by the Veteran are supported by both his service personnel records and the specialty listed on his DD-214.  These experiences are further supported by multiple statements from fellow service members; statements from family members support the contention that he experienced hearing difficulty after service.

Although the reserve service examinations show normal hearing in 1974, 1975, and 1977, the Veterans Health Administration (VHA) Handbook for Audiology indicates that the 'whispered voice' test used at those times is now considered an inadequate measure of hearing as it may not rule out mild hearing loss.  The Veteran completed self reports of medical history while in the reserves, indicating that he did not have any hearing loss, but he has explained that, for many years after his discharge from active duty, he attempted to ignore his hearing loss.  Further, the Board notes that a lack of medical records actually showing hearing loss in service does not preclude a claimant from establishing entitlement to service connection.  Ledford, 3 Vet. App. at 89.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  

The VA examination reports reflect that examiners opined that it is not possible to determine the etiology of the Veteran's hearing loss.  Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  However, the Board notes that a December 2005 VA examiner diagnosed the Veteran with both hearing loss and tinnitus, and, on the basis of the reported in-service noise exposure, opined that tinnitus was likely related to service; the examiner did not address the etiology of hearing loss as there was, at that time, no claim for that disability.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a "competent" source, then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308. Finally the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. The Board accords the Veteran the benefit of the doubt where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993).  

VA examiners have opined that they cannot, in the absence of the Veteran's service treatment records, determine whether or not his hearing disability began in, and because of, service.  However the Veteran has provided lay statements and personal testimony supporting his contentions that he was exposed to loud noises in service and began to experience observable hearing problems after service.  He is competent to report the circumstances of his service and his symptomatology.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, the below-signed Veteran's Law Judge found the Veteran's June 2010 testimony credible, (presiding officials are owed deference as to determinations of witness credibility, see Jackson v. Veterans Administration, 768 F.2d 1325, 1331 (1985) and Pensaquitos Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 1078 (1977)), and it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board finds the Veteran's account of his in-service experiences credible and the supporting lay statements persuasive.  Since the determinative question in this matter is whether there is a nexus between the Veteran's current diagnosis of hearing loss and his active duty service, and the record reflects competent, persuasive evidence of such a nexus, the Board finds the evidence is in approximate balance as to service connection and the claim will be granted.  Under the "benefit-of-the-doubt" rule, the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).



Radiculopathy

The Veteran is in receipt of service connection for a back disability and has claimed entitlement to service connection for radiculopathies of his bilateral lower extremities on a secondary basis to his back disability.  For secondary service connection, the disability for which the claim is made must be proximately due to, or the result of, service-connected disease or injury or chronically worsened by service-connected disease or injury.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A February 2008 VA treatment record reflects that the Veteran was seen for complaints of right leg pain associated with back pain.  He was examined and diagnosed with lower back pain with radiculopathy.  

In April 2008, he was afforded a VA examination and diagnosed with degenerative disk and degenerative joint disease of the lumbar spine as well as radicular symptoms in the right lower extremity.  The examiner opined that the back condition was likely the result of injury experienced during service.

An April 2009 treatment note references the Veteran's diagnosis of lower back pain with radicular symptoms.  He was seen again in July 2009 for complaints of left lower extremity (buttock to knee) pain.  The treatment note reflects examination of the Veteran and assessment of his back disability.  The Veteran was diagnosed with lower back pain with radicular symptoms.

A December 2009 physical therapy note refers to the Veteran's back and leg pain.  The note reflects a diagnosis of lumbar stenosis resulting in chronic nerve irritation.

The Veteran was afforded another VA examination in January 2010 by the VA examiner who conducted the April 2008 examination.  The examination report reflects review of the claims file and observes the April 2008 diagnosis of right lower extremity radicular symptoms.  The examiner ordered an electromyelogram (EMG) "to rule out right/left lumbar radiculopathy" and the examination report indicates the EMG results were normal.  On the basis of the normal EMG results, the examiner opined that the Veteran did not have any radiculopathy due to the lumbar spine disability.

The claims file indicates that a second EMG was performed in February 2010 and was again normal.  The physician noted that the EMG results showed no generalized peripheral polyneuropathy, but stated that the results did not rule out a purely sensory radiculopathy.

The Veteran has been repeatedly diagnosed with, and treated for, radicular symptoms attributed to his back disability.  The VA examiner provided a 2008 opinion that the Veteran experienced radicular symptoms in the right lower extremity as the result of his service-connected back disability and, in April 2009, he was diagnosed with radicular symptoms in the left lower extremity.  

Although the VA examiner provided a 2010 opinion that the Veteran did not have any radiculopathy as the result of his back disability, the Board notes that opinion was based, solely, on the negative results of an EMG study.  As explained by the February 2010 VA physician, a negative EMG study does not rule out the existence of a wholly sensory radiculopathy.  The Board notes that peripheral nerves are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8540, which specifies that such disability may be wholly sensory.  Further, the Board observes that even when a claimant is diagnosed with a disability and the severity of the disability lessens (even to the extent that it no longer impairs the claimant), a grant of service connection may be nonetheless appropriate if it is otherwise found to be linked by competent evidence or applicable presumption to some incident of military service.  Ferenc v. Nicholson, 20 Vet.App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).  The question of severity is one of rating, not of service connection. Id.

Although further medical inquiry could be undertaken with a view towards development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral lower extremity radiculopathy is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


